Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 08/23/2022.
Remarks
The claims are presented as follows:

Claims 1-20 are pending.
Response to Amendment
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. The amendment submitted by the applicant does not overcome the rejection made by the examiner in the last office action.  The applicant’s argument has been considered carefully and does not provide the evidence for lack of motivation.  
	The applicant recites that the references do not disclose, teach or suggest the following argument;
Applicant Argument
Applicant recites that the references do not disclose, teach or suggest:
“identifying one or more route keys for the plurality of entries, wherein the one or more route keys replace one or more attributes from the plurality of entries with one or more values; and generating a compressed route table using at least the one or more route keys”.
Examiner Response to Argument-1
For clarification, the examiner interpreted the claim to its broadest reason interpretation and has taken the language of the claims As Written, considering the invention as a whole. Applicant argues that the cited art does not teach “replacing attributes with values…to generate compressed route table”. However, Applicant did not recite in the claims on how the route keys, used to replace the attributes and how they are associated with the values corresponding to the attributes, the attributes are replaced with values but then the generated dictionary is corresponded to the attributes [e.g., the attributes were replaced and should not be relied on because they are replaced with values]  Thus the examiner has taken the broadest reasonable interpretation in the claims and provided applicant with a broadest reasonable alternative that still meets the claimed recitations, as written. Also, the examiner explained to applicant remedies for amending the claims to address these issues and overcome the rejection during the interview summery dated 08/23/2022. As such, the rejection is maintained.
	Shaikh teaches a networking device receives a routing table from a router, exchanges routing information and updates the routing table in response to exchanging information, merges the updated routing table into a compressed routing table, and sends the compressed routing table back to the router, the compressed routing table causes the router to forward data in a manner that is identical to the receiving routing table (Shaikh: [0023-24]) an MMS identify route information with each link corresponding to a bit prefix [key value] including IP address prefixes and next hop associated with each prefix for each routing table in routers 232, 241, 242, and 243 and compute a compressed routing table that includes prefixes that all routers 231, 232, 241, 242, and 243 share, and compute the router-specific differences for each router 231, 232, 241, 242, and 243 [don’t share] then update [replaces] the routers 231, 232, 241, 242, and 243 with the resulting routing tables by changing each prefix to a selected attribute in the individual routing tables in the routers 231, 232, 241, 242, and 243 ([0027-37] FIG.5) and incrementally updates the routing tables, processing the portion of the routing table that is affected by a particular received update [replacing attributes with specific key values based on their priority] to permit the routing behavior of the compressed routing tables to diverge from the original routing behavior in order to maximize compressibility of the routing tables (Shaikh: [0040-42]).
As explained in the last office action, Mann teaches the attributes from the entries specifically contain one or more values, receiving a message at the network device and constructing a route key value based on the message from the attribute, the route key comprises at least one value carried by the message, comparing a route key of a received message with a previous route record associated with the route key in a routing table of a network device (Mann: [0007-14]) the route key includes a value of an Origin-Realm attribute-value pair (AVP) of the message, a value of an Application-ID field of the message, and value representing a peer device from which the network device received the message (Mann: [0042-43] FIG.4).
Therefore, the cited art teaches identifying one or more route keys for a plurality of entries, the one or more route keys replace one or more attributes from the plurality of entries with one or more route values by updating the routing tables into a compressed routing table using the updated route values.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh et al. Publication No. (US 2010/0208744 A1) in view of Mann Publication No. (US 2013/0173823 A1).

Regarding claim 1, Shaikh teaches a method of compressing a route table with a plurality of entries, the method comprising: 
identifying one or more route keys for the plurality of entries (identify route information with each link corresponding to a bit prefix [key] including IP address prefixes and next hop associated with each prefix [0025-27] FIG.3), wherein the one or more route keys replace one or more attributes from the plurality of entries (the routing tables in routers 231, 232, 241, 242, and 243 include many prefixes and next-hops that are in common, changing each prefix to a selected attribute in the individual routing tables in routers 231, 232, 241, 242, and 243 [0030-37] FIG.3);
generating a compressed route table using at least the one or more route keys (compute a compressed routing table that includes prefixes that all routers 231, 232, 241, 242, and 243 share [0037-39] FIG.5); and 
generating a dictionary to associate each of the one or more route keys to a corresponding attribute of the one or more attributes (creating a binary tree 300 representing a routing table 310 that contain each successive bit in a prefix corresponds to a link to a child node in the tree, with a "0" corresponding to the left child, and a "1" corresponding to the right child, each node is labeled with the next-hop associated with the associated prefix, routing table 310 contain a default next hop to "A," IP addresses with the prefixes 00* and 10* have a next-hop to "B," and IP addresses with the prefixes 11* have a next-hop to "C." [0026-27] FIG.3).
Shaikh does not explicitly teach the attributes from the entries specifically contain one or more values.
Mann teaches the attributes from the entries specifically contain one or more values (Mann: comparing a route key of a received message with a previous route record associated with the route key in a routing table of a network device [0007] the route key includes a value of an Origin-Realm attribute-value pair (AVP) of the message, a value of an Application-ID field of the message, and value representing a peer device from which the network device received the message. [0010-14] FIG.4).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Shaikh by the teaching of Mann to have the one or more values for attributes from the entries in order to efficiently route message between peer devices (Mann: [0041-43] FIG.4). 

Regarding claim 2, Shaikh teaches the method of claim 1, wherein generating the compressed route table comprises associating each of the one or more route keys with one or more second attributes from the plurality of entries not used for the one or more route keys(the routing tables in routers 231, 232, 241, 242, and 243 include many prefixes and next-hops that are in common, changing each prefix to a selected attribute in the individual routing tables in routers 231, 232, 241, 242, and 243 [0030-37] FIG.3).  

Regarding claim 3, Shaikh teaches the method of claim 1 further comprising communicating the compressed route table and the dictionary to a peer network device (When a data packet arrives at a router, the destination IP address of the packet is looked up in the FIB, the longest matching prefix is found, and the data packet is sent to the associated next-hop output link [0025-26] FIG.3).    

Regarding claim 4, Shaikh teaches the method of claim 3 further comprising: compressing the compressed route table and dictionary for communication to the peer network device (When a data packet arrives at a router, the destination IP address of the packet is looked up in the FIB, the longest matching prefix is found, and the data packet is sent to the associated next-hop output link [0025-26] FIG.3).  

Regarding claim 5, Shaikh teaches the method of claim 1, wherein each entry in the compressed route table comprises a route key of the one or more route keys (the compressed routing table includes prefixes that all routers share [0037-39] FIG.4).  

Regarding claim 6, Shaikh teaches the method of claim 5, wherein at least one entry in the compressed route table represents two or more entries in the route table (create routing tables that diverge from the original routing behavior as a fallback mechanism if the compressed routing table size exceeds the memory capacity of a particular router 231, 232, 241, 242, or 243 [0041-42] FIG.4).  

Regarding claim 7, Shaikh teaches the method of claim 6. wherein the at least one entry associates a route key of the one or more route keys with second attributes associated with the two or more entries not replaced by the one or more values (the routing tables in routers 231, 232, 241, 242, and 243 include many prefixes and next-hops that are in common, changing each prefix to a selected attribute in the individual routing tables in routers 231, 232, 241, 242, and 243 [0030-37] FIG.3).  

Regarding claim 8, Shaikh teaches the method of claim 1, wherein the one or more attributes comprise a route type, a routing port identifier, a routing component identifier, a routing component type identifier, or a next hop internet protocol address (The RIB and FIBs, collectively as the routing tables, include a set of IP address prefixes and a next-hop associated with each prefix [0025] FIG.2).  

Regarding claim 9, Shaikh teaches the method of claim 1. wherein each of the one or more values requires a lesser amount of storage than a corresponding attribute of the one or more attributes (create routing tables related to the original routing table behavior as a fallback mechanism if the compressed routing table size exceeds the memory capacity of a particular router [0042] FIG.6).

Regarding claims 10-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is the limitations were presented from an “apparatus” side with a storage system and a processing system (Shaikh: FIG.7) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 19-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, where the difference used is the limitations were presented from a “system” side with a network devices (Shaikh: FIG.2) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



 
/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472